                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at London)

 UNITED STATES OF AMERICA,                     )
                                               )      Criminal Action No. 6: 04-031-DCR
        Plaintiff,                             )
                                               )
 V.                                            )
                                               )
 TIFFANY ARNOLD,                               )          MEMORANDUM OPINION
                                               )              AND ORDER
        Defendant.                             )

                                 ****   ****       ****   ****

       Defendant Tiffany Arnold was convicted of the following charges after a jury trial held

in November 2004: conspiracy to manufacture and produce 45 grams or more of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 2); distribution of a

mixture or substance containing methamphetamine, a Schedule II controlled substance, in

violation of 21 U.S.C. § 841(a)(1) (Counts 3 and 7); and possession of equipment, products

and materials which may be used to manufacture methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. § 843(a)(6) (Count 8). [Record Nos. 168 and 176] The

jury also found that the death of Arnold’s former Whitley County Jail cellmate was caused by

the defendant’s distribution of methamphetamine to her. [Record No. 168] This finding,

coupled with the defendant’s felony record, subjected Arnold to a mandatory life sentence.

See 21 U.S.C. §§ 841(b)(1)(C) and 851. The Court accordingly sentenced the defendant on

March 7, 2005, to terms of life imprisonment on Counts 2 and 7, a term of 30 years on Count

3, and a term of 20 years on Count 8, to be served concurrently. [Record No. 176]



                                            -1-
         The defendant appealed but the United States Court of Appeals for the Sixth Circuit

affirmed both the conviction and sentence. [Record No. 213] This Court denied her initial

motion to vacate, set aside or correct a sentence pursuant to 28 U.S.C. § 2255 on November

14, 2008. [Record Nos. 246 and 248] The Sixth Circuit affirmed that denial on January 7,

2011. [Record No. 254]

         Arnold then filed another § 2255 motion, alleging that she is actually innocent of the

sentencing enhancement relating to the jury’s finding that she caused the death of the victim

based on the Supreme Court of the United States’ holding in Burrage v. United States, 134 S.

Ct. 881 (2014). [Record No. 266] The Court transferred the case to the Sixth Circuit as a

second or successive § 2255 motion pursuant to 28 U.S.C. § 2255(h). [Record No. 267] The

Sixth Circuit denied Arnold’s application to file a second or successive § 2255 motion,

explaining that the Burrage decision involved a statutory rather than constitutional rule that

had not been made retroactive while the movant had also failed to produce new evidence to

demonstrate that she was actually innocent. [Record No. 270, p. 2 (citing 28 U.S.C. § 2255(h);

Burrage, 134 S. Ct. at 892).]

         Arnold then raised the Burrage claim through a 21 U.S.C. § 2241 petition in the United

States District Court for the Northern District of Florida,1 arguing that she could use the

“savings clause” of § 2255(e) to bring her claim under § 2241. See Arnold v. Coit, No.:

4:17cv366/RH/EMT, 2018 WL 3237688, at *3 (N.D. Fla. June 11, 2018). That court also

denied relief, see Arnold, 2018 WL 3232787, at *1 (N.D. Fla. July 2, 2018) (adopting the report

and recommendation), and the United States Court of Appeals for the Eleventh Circuit



1
    Arnold is incarcerated at FCI Tallahassee, which is in the Northern District of Florida.
                                                -2-
affirmed the district court’s decision. Arnold v. Warden, No. 18-13048-CC, 2019 WL 325978,

at *1 (11th Cir. Jan. 3, 2019).

       Arnold, proceeding pro se, has now filed a motion requesting relief pursuant to 18

U.S.C. § 3582(c)(1)(A) and the All Writs Act, 28 U.S.C. § 1651. [Record No. 275] Her

motion is somewhat difficult to follow, but she clearly seeks relief under Burrage again. She

appears to contend that the Supreme Court’s opinion in Burrage constitutes an “extraordinary

and compelling reason” that warrants vacating her life sentence on Counts 2 and 7 and

resentencing her on Counts 3 and 8 under 18 U.S.C. § 3582(c)(1)(A)(i). [Record No. 275, p.

5] However, she also essentially argues that her convictions on all counts should be vacated

due to Burrage. She contends that if she can assert a successful § 3582 claim but cannot obtain

a new trial, the All Writs Act, 28 U.S.C. § 1651, would allow her to obtain a new trial on, at

least, Counts 3 and 8. [Id.]

       Arnold clearly understands that she cannot maintain a successful Burrage claim in a

petition for habeas corpus under § 2255 or § 2241, as she has already asserted this claim using

those provisions. Still, she is attempting to collaterally attack her life sentences that derive

from the relevant jury finding, and the Court treats her recent filing as a successive § 2255

motion under Sixth Circuit precedent.

       Section 603(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239,

amended § 3582(c)(1)(A) to allow prisoners to bring motions to reduce their sentences in

certain instances, but the Sixth Circuit has found that § 3582 does not provide an alternative

means of collaterally attacking a conviction or a sentence. “[W]hen a motion titled as a § 3582

motion otherwise attacks the petitioner's underlying conviction or sentence, that is an attack

on the merits of the case and should be construed as a § 2255 motion.” United States v. Carter,
                                             -3-
500 F.3d 486, 490 (6th Cir. 2007) (applying the holding of Gonzalez v. Crosby, 545 U.S. 524

(2005), which concerned treating Federal Rule of Civil Procedure 60(b) motions as successive

§ 2255 motions in similar circumstances, to motions nominally brought under § 3582).

Defendants may therefore use § 3582(c) to move for reductions of sentences when § 2255 is

inapplicable, e.g., when they assert compassionate release claims unrelated to the validity of

their underlying convictions or sentences. However, they may not use it as a way of getting

around the requirement that they obtain circuit court authorization to file a second or

successive § 2255 motion when they ostensibly attack underlying sentences or convictions.

See id. (citing In re Sims, 111 F.3d 45 (6th Cir. 1997)) (indicating that such § 3582 movants

should apply for authorization of a second or successive § 2255 motion as provided by 28

U.S.C. § 2244(b)(3)).

       Arnold clearly asserts a collateral attack on her underlying sentence in the motion

pending before the Court. Her argument focuses on the impropriety of the sentencing

enhancement that derived, in part, from the jury’s finding that that her methamphetamine

distribution caused her cellmate’s death. [Record No. 275, p. 4] Specifically, she appears to

contend that the jury applied what the Supreme Court would later determine in Burrage to be

the incorrect causation standard. [Id.] Therefore, she attacks the underlying sentence. 2 To

the extent she brings her motion under § 3582, it must be construed as a second or successive




2
  Arnold’s motion repeatedly asks the Court to vacate her convictions in addition to her
sentence [see Record No. 275], but the Court generally construes the motion to collaterally
attack her sentence. The jury finding relevant to her Burrage claim was only pertinent to the
sentencing enhancement under 21 U.S.C. §§ 841(b)(1)(C) and 851. She could have been
convicted on all four charges without the jury finding that her distribution of methamphetamine
caused the cellmate’s death.
                                             -4-
§ 2255 motion. The Court lacks jurisdiction to hear such a motion, and it will be transferred

to the Sixth Circuit for further consideration. See 28 U.S.C. §§ 2244 and 2255(h).

       Further, Arnold cannot seek relief under the All Writs Act. The All Writs Act, 28

U.S.C. § 1651, provides that “all courts established by Act of Congress may issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C.§ 1651(a). However, the Supreme Court has made clear that

“[t]he All Writs Act is a residual source of authority to issue writs that are not otherwise

covered by statute. Where a statute specifically addresses the particular issue at hand, it is that

authority, and not the All Writs Act, that is controlling.” Pa. Bureau of Corr. v. U.S. Marshals

Serv., 474 U.S. 34, 43 (1985). Arnold attempts to collaterally attack her sentence, and § 2255

provides the mechanism for doing so. Therefore, a statutory scheme already accounts for the

remedy that Arnold seeks, and she cannot obtain relief under 28 U.S.C. § 1651. To the extent

Arnold seeks relief under the All Writs Act, her motion will be denied.

       Accordingly, it is hereby

       ORDERED as follows:

       1.      To the extent Defendant Tiffany Arnold’s motion [Record No. 275] seeks relief

under the All Writs Act, 28 U.S.C. § 1651, that request is DENIED.

       2.      Arnold’s pending motion [Record No. 275] is deemed to include a claim that

effectively renders it a second or successive motion for collateral relief under 28 U.S.C. §

2255. The Clerk of Court is DIRECTED to transfer Defendant Tiffany Arnold’s motion

[Record No. 275] to the United States Court of Appeals for the Sixth Circuit as a second or

successive petition seeking relief under 28 U.S.C. § 2255 in accordance with 28 U.S.C. § 2244

and Rule 9 of the Rules Governing Section 2255 Cases in the United States District Courts.
                                               -5-
Dated: March 18, 2020.




                         -6-
